Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 69-84 are pending in the application. Claims 1-68 have been canceled (Preliminary amendment filed 11/03/2021).

Priority
This application is a continuation of 16/991,284 filed 08/12/202, now US Patent No. 11,123,428, which is a continuation of 371 of PCT/US2019/017761 filed 02/13/2019, which claims the benefit of 62/630,219 filed 02/13/2018. 
The parent application 62/630,219 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 69-84 of this application. Priority date accorded is 02/13/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 69-84 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling for a method of treatment of bacterial infections on the skin of a human (topical) and other surfaces, does not reasonably provide enablement for a method of treatment of bacterial infections in a human systemically.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The most relevant Wands factors are discussed below.
1. The nature of the invention: The instant invention pertains to a method of treatment of bacterial infections via contact of the microbe with an antibiotic compound and applying pulses of electricity for a duration of between 50 nanoseconds and about 900 nanoseconds under conditions effective to treat a bacterial infection.
2. The breadth of the claims and the predictability of the art:  The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Claim 69 is drawn to a method of treating a bacterial infection. The claim is seen to include treatment of bacterial infection in a human systemically.
3. The state of the prior art:  According to Vadlamani et al (Applied Microbiology and Biotechnology, 2018, 102, 7589-7596) the claimed method will work for topical or localized infections, but not for systemic bacterial infections (page 7595, left col., second full paragraph). In view of Vadlamani et al one of ordinary skill in the art will not have a reasonable expectation of success in treating bacterial infection in a human systemically.
4. The presence or absence of working examples: The examples at pages 22-30 show the effect of the combination of an antibiotic and electric pulse on representative infections in vitro. This is not commensurate in scope with the claimed method of treating of the bacterial infection systemically. See MPEP § 716.02(d). No example of systemic infection treatment is provided in the instant specification. Thus, the specification fails to provide sufficient support for the treatment of infections systemically in a human as encompassed by the instant claims. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant compounds in a method of treating bacterial infection systemically, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 is drawn to a method of treating bacterial infection. Is the treatment in a human subject having the said infection? The claim is examined as also drawn to treating bacterial infections on surfaces other than humans too. The claim also recites ‘under conditions effective to treat a bacterial infection’. It is not clear if any conditions other than the ones recited in the claim is intended in the claimed method.
Claims 70-82, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 69-82 are rejected under 35 U.S.C. 103 as being unpatentable over Del Pozo et al (Antimicrobial Agents and Chemotherapy, 2009, 53(1), 35-40) in view of Hulsheger et al (Radiat. Environ. Biophys, 1981, 20, 53-65) and further in view of Ren et al (US 8,569,027 B2).
del Pozo et al teaches that electric current enhances the activity of aminoglycosides, quinolones and oxytetracycline against P.aeruginosa, Klebsiella pneumoniae, S. epidermidis, E. coli and S. gordonii (Abstract; materials and methods, page 35, right col. through page 37, left col.; part of the limitations of claims 69, and limitation of claims 74-75, 77-79 -limitation regarding method, use of antibiotic compound and applying pulses of electricity; limitation of claim 81-regarding the microbes). The microbes tested included methicillin-resistant S. aureus (abstract, page 37, right col., lines 1-2; limitation of claim 82). Several antibiotics, namely, Tobramycin, Rifampicin, Vancomycin, Daptomycin, Erythromycin, Linezolid and minocycline were tested in combination with the electrical pulses (page 36, Table 1; part of the limitations of claim 69, 79 and 80-regarding the antibiotics used). No significant reduction of the microbes was seen when the antibiotic alone was contacted. However, significant reduction (bioelectric effect) was seen on contacting the microbe with the antibiotic and electric pulses (abstract; limitations of claims 73 and 76). Del Pozo does not expressly teach part of the limitations of claim 69 regarding duration of the electric pulse and some of the limitations of claims 79-82 and the limitations of claims 70-72.
Hulsheger et al teaches that electric fields of field strengths in kV applied as short time pulses to microbes have remarkable effects on cell membranes. Hulsheger used pulses having a frequency of 0.5Hz and field strength of 20kV/cm for a duration of about 1.1 microsecond to study the effect on various gram positive and gram negative bacteria (abstract; Introduction, page 150, last paragraph through page 159; Table 2 at page 160; limitations of claims 70-71, 73-78). 
Ren et al teaches a method of treating/reducing/killing microbes via application of a combination of electric currents and antibiotics (col. 2, lines 15-30; as in claim 69). Ren’s invention also provides a system and method for elimination of microbes by electricity and synergy with antibiotics (col. 4, lines 25-29 and col. 4, line 60 through col. 5, line 24). According to Ren electric currents and longer duration have been found to improve the effect of antibiotics (col. 12, lines 9-22). Conditions can be varied depending on the species of bacteria for looking at the synergistic effects (col. 13, line 4 through col. 15, line 3). From these teachings of Ren, in view of del Pozo and Hulsheger, one of ordinary skill in the art will recognize that the method parameters like pulse duration, pulse intensity, pulse frequency and antibiotic used, as in claims 69-72 can be adjusted for the purpose of obtaining optimum conditions for synergy in the claimed method of eliminating/reducing bacteria.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use a combination of electric pulses and antibiotic in a method of treating as instantly claimed since the use of such a combination is known in the art to reduce a number of microbes via synergistic effect. One of ordinary skill in the art would be motivated to use the claimed method (as taught by the combined teachings of the prior art) since such a combination also reduces microbes that have biofilms which are resistant to antibiotics alone (Ren, col. 1, line 52 through col. 2, line 11). It would be obvious to the artisan to adjust the duration, intensity and frequency of the electric pulse (as in claims 69-72), and apply the method to all of the microbial species (as in claims 74-75, 77-78 and 81-82) and use all the other antibiotics as in claims 69 and 79-80 for the purpose of optimization, using the teachings of the prior art as starting points. Such is well within the skill level of the artisan to recognize and perform based on the teachings of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 69-82 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,123,428 (‘428).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claim 1 is drawn to a method of treating bacterial infection said method comprising contacting microbes with an antibiotic compound and applying pulses of electricity having a duration between about 50 nanoseconds and about 900 nanoseconds under conditions effective to treat a bacterial infection. Dependent claims 70-82 recite limitations drawn to intensity of electric pulse, frequency of the electric pulse, reduction in viable number of microbes when antibiotic is applied at a concentration in the presence of electric pulse compared to not applying the electric pulse, negative and positive strain of bacteria, class of antibiotics, specific antibiotics, specific bacteria, administering antibiotic to a human and further applying electric pulse and administering antibiotic topically and systemically.

Claim 1 of ‘428 is drawn to a method for reducing the number of viable microbes comprising contacting the microbes with an antibiotic compound and applying pulses of electricity having a duration between 50 nanoseconds and 900 nanoseconds. Independent Claim 14 is drawn to the same method as claim 1 and further recites intensity range for the electric pulse. Independent Claim 18 is drawn to the same method as claim 1 and further recites a range for the intensity and frequency of the electric pulse. Dependent claims 2-13, 15-17 and 19-20 recite limitations drawn to pulse intensity, frequency, reduction in viable number of microbes when antibiotic is applied at a concentration in the presence of electric pulse compared to not applying the electric pulse, bacteria being gram negative and gram positive, class of antibiotics, specific antibiotics and specific bacteria.
Claims 1, 14 and 18 of ‘428 differ from the instant claims in that the instant claims are drawn to a method of treating a bacterial infection whereas the claims of ‘428 are drawn to a method for reducing the number of viable microbes. However, it would have been obvious to one of ordinary skill in the art at the time of filing of the instant claims that the method of ‘428 can be used to treat bacterial infection.
  In the instant case ‘428 teaches performing each of the steps applicant claims.  Although the claims of '428 recite method for reducing the number of viable microbes, one of ordinary skill in the art would readily recognize that the scheme taught by '428 could be employed in a method of treating a bacterial infection as claimed with a reasonable expectation of success.  The use of known members of classes of agents in method of use taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that a method of reducing the number of viable microbes, which includes bacteria, cannot be used in a method of treating bacterial infection using the same steps and agents (antibiotic and electric pulse combination).


Conclusion
1. Pending claims 69-84 are rejected.
2. Claims 1-68 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623